Chief Judge KOZINSKI,
with whom Judges O’SCANNLAIN, CALLAHAN, IKUTA and N.R. SMITH join, dissenting:
For nearly 150 years, the Supreme Court has consistently and repeatedly held that, “ ‘[wjithout jurisdiction the court cannot proceed at all in any cause. Jurisdiction is power to declare the law, and when it ceases to exist, the only function remaining to the court is that of announcing the fact and dismissing the cause.’ ” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998) (quoting Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514, 19 L.Ed. 264 (1868)). It is therefore hornbook law that, “ ‘[o]n every ... appeal, the first and fundamental question is that of jurisdiction, first, of this court, and then of the court from which the record comes. This question the court is bound to ask and answer for itself, even when not otherwise suggested, and without respect to the relation of the parties to it.’ ” Id. (quoting Great S. Fire Proof Hotel Co. v. Jones, 177 U.S. 449, 453, 20 S.Ct. 690, 44 L.Ed. 842 (1900)) (emphasis added).
Tossing this instruction aside, the majority refuses to address Defendants’ claim that Amazon Watch lacks Article III standing — “a threshold matter central to our subject matter jurisdiction.” Bates v. United Parcel Serv., Inc., 511 F.3d 974, 985 (9th Cir.2007) (en banc). Instead, the majority “assume[s] that Amazon Watch has standing for the purposes of [conducting] the forum non conveniens analysis.” Carijano v. Occidental Petroleum Corp., 643 F.3d 1216, 1228 (9th Cir.2011). Then, assigning great weight to Amazon Watch’s status as a domestic plaintiff, the majority lets the entire case stay in federal court. Id. at 1234. On remand, Amazon Watch might be dismissed for lack of standing, but the rest of the case may proceed to the merits. Id. at 1236-37.
If this sounds familiar, that’s because it is. Until the Supreme Court put a stop to it, “[t]he Ninth Circuit ... denominated this practice — which it characterize^] as ‘assuming’ jurisdiction for the purpose of deciding the merits — the ‘doctrine of hypothetical jurisdiction.’ ” Steel Co., 523 U.S. at 94, 118 S.Ct. 1003 (citing United States *1030v. Troescher, 99 F.3d 933, 934 n. 1 (9th Cir.1996)). The Supreme Court “decline[d] to endorse such an approach because it carries the courts beyond the bounds of authorized judicial action and thus offends fundamental principles of separation of powers.” Id.; see also id. at 95, 118 S.Ct. 1003(“Just last Term, we restated this principle in the clearest fashion, unanimously setting aside the Ninth Circuit’s merits decision in a case that had lost the elements of a justiciable controversy. ...”).
In support of its resurrection of “hypothetical jurisdiction,” the majority points to the Supreme Court’s statement in Sinochem International Co. v. Malaysia International Shipping Corp., 549 U.S. 422, 425, 127 S.Ct. 1184, 167 L.Ed.2d 15 (2007), that “a district court has discretion to respond at once to a defendant’s forum non conveniens plea, and need not take up first any other threshold objection.” See Carijano, 643 F.3d at 1227. The majority cherry-picks this language from Sinochem’s opening paragraph and turns a blind eye to the rest of the opinion, including the immediately subsequent sentence. Here’s the Court’s holding, as it appears in full:
We hold that a district court has discretion to respond at once to a defendant’s forum non conveniens plea, and need not take up first any other threshold objection. In particular, a court need not resolve whether it has authority to adjudicate the cause (subject-matter jurisdiction) or personal jurisdiction over the defendant if it determines that, in any event, a foreign tribunal is plainly the more suitable arbiter of the merits of the case.
Sinochem Int’l Co., 549 U.S. at 425, 127 S.Ct. 1184 (emphasis added).
As we’ve previously recognized, “[i]n Sinochem, the Supreme Court offered the lower courts a practical mechanism for resolving a case that would ultimately be dismissed.’’ Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1088 (9th Cir.2009) (emphasis added). The Court left intact our “independent obligation to examine our own and the district court’s jurisdiction.” Id. at 1087(internal quotation marks omitted). Indeed, it reaffirmed that “[wjithout jurisdiction the court cannot proceed at all in any cause; it may not assume jurisdiction for the purpose of deciding the merits of the case.” Sinochem Int’l Co., 549 U.S. at 431, 127 S.Ct. 1184(internal quotation marks omitted). Consistent with this longstanding rule, the Court held that we have “leeway to choose among threshold grounds for denying audience to a case on the merits,” because “[dismissal short of reaching the merits means that the court will not proceed at all to an adjudication of the cause.” Id. (internal quotation marks and citations omitted).
Even when dismissing a case, our leeway to choose among threshold grounds is limited. The Court explained in Sinochem that, “[i]n the mine run of cases, jurisdiction will involve no arduous inquiry and both judicial economy and the consideration ordinarily accorded the plaintiffs choice of forum should impel the federal court to dispose of [those] issue[s] first.” Sinochem, 549 U.S. at 436, 127 S.Ct. 1184(internal quotation marks omitted) (alteration in original). We may skip over jurisdiction only “where [it] is difficult to determine, and forum non conveniens considerations weigh heavily in favor of dismissal----” Id. (emphasis added). In other words, Sinochem was the exception to the rule: Because it was “a textbook case for immediate forum non conveniens dismissal,” the Court found it unnecessary to decide jurisdiction. Id. at 435, 127 S.Ct. 1184. Here, by contrast, the majority believes the forum non conveniens factors weigh so heavily against dismissal that it *1031reverses for abuse of discretion. See Carijano, 643 F.3d at 1234. Under these circumstances, Sinochem compels us to address jurisdiction first.
The majority also “believe[s] that it would be improper for us to rule on the [standing] issue before any consideration by the district court, which ‘is in the best position to resolve [it] in the first instance.’ ” Id. at 1228 (quoting Ibrahim v. DHS, 538 F.3d 1250, 1256 n. 9 (9th Cir. 2008)). But, as explained above, “ ‘[o]n every ... appeal, the first and fundamental question is that of jurisdiction, first, of this court, and then of the court from which the record comes.’ ” Steel Co., 523 U.S. at 94, 118 S.Ct. 1003 (quoting Great S. Fire Proof Hotel Co., 177 U.S. at 453, 20 S.Ct. 690). We may remand jurisdictional questions only when we would not, by doing so, allow the case to “proceed at all in any cause.” Id. (quoting Ex parte McCardle, 74 U.S. at 514). In Ibrahim, on which the majority relies, we reversed the district court’s dismissal for lack of statutory jurisdiction, then remanded as to the unrelated jurisdictional issue of Article III standing. Ibrahim, 538 F.3d at 1256 & n. 9. We didn’t, as my colleagues do here, assume standing for the purpose of deciding a non-jurisdictional issue, thereby allowing the case to proceed.
If the majority really wants to give the district court first bite at the jurisdictional apple, it can simply remand for the district court to consider that issue, without making any other ruling in the case. By assuming jurisdiction instead, the panel gives itself license to write a precedential opinion on a difficult forum non conveniens question, based on the hypothesis that Amazon Watch has standing and its interests can be weighed in the forum non analysis. Federal courts have no authority to opine on other issues when their jurisdiction has been seriously called into question; their obligation is to remain silent on those other issues until the jurisdictional question has been put to rest. That the district court may eventually dismiss Amazon Watch for lack of standing will not undo the precedent written by the panel based on its incorrect assumption that Amazon Watch has standing.
Jurisdiction is the power to speak; in its absence, we must remain silent. Perforce, we must first make sure we have jurisdiction before speaking at all in any matter. The Supreme Court has carved out a narrow exception to this rule, which applies only as an alternative way to stop speaking. By allowing the case to go forward, once our jurisdiction has been called into question, the majority puts us at odds with what is perhaps the most fundamental principle of federal jurisdiction. Our court commits a serious error by failing to take the case en banc to correct the panel’s boot-strap overreach.